                                          Case 3:20-cv-03845-EMC Document 52 Filed 10/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GOOGLE LLC,                                          Case No. 20-cv-03845-EMC
                                   8                     Plaintiff,
                                                                                              CASE MANAGEMENT AND
                                   9               v.                                         PRETRIAL ORDER FOR CLAIMS
                                                                                              CONSTRUCTION
                                  10     SONOS, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13   Pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10, THE FOLLOWING

                                  14   DEADLINES ARE HEREBY ORDERED:

                                  15
                                        Claim Construction Hearing                           5/11/2021 at 2:30 p.m.
                                  16                                                         Courtroom 5, 17th Floor
                                        Tutorial                                             4/27/2021 at 2:30 p.m.
                                  17
                                                                                             Courtroom 5, 17th Floor
                                  18    Pat. L.R. 4‐5(c) Reply Claim Construction Brief by   4/12/2021
                                        Google
                                  19    Pat. L.R. 4‐5(b) Reply Claim Construction Brief by   4/5/2021
                                        Sonos
                                  20    Pat. L.R. 4‐5(a) Opening Claim Construction Brief
                                        by Google                                            3/22/2021
                                  21
                                        Pat. L.R. 4‐4. Completion of Claim Construction
                                  22    Discovery                                            3/8/2021

                                  23    Pat. L.R. 3‐9. Responsive Damages Contentions by
                                        Sonos                                                2/22/2021
                                  24
                                        Pat. L.R. 4‐3. Joint Claim Construction and Pre‐
                                        hearing Statement                                    2/5/2021
                                  25
                                        Pat. L.R. 3‐8. Damages Contentions by Google
                                  26                                                         1/26/2021
                                  27    Pat. L.R. 4‐2. Exchange of Preliminary
                                        Constructions and Evidence                           1/11/2021
                                  28
                                          Case 3:20-cv-03845-EMC Document 52 Filed 10/15/20 Page 2 of 2




                                        Disclosure of Claim Construction Expert Witness
                                   1    Reports, if any                                      1/06/2021

                                   2    Pat. L.R. 4‐1. Exchange of Proposed Terms for        12/21/2020
                                        Claims Construction
                                   3    Pat. L.R. 3‐3 and 3‐4. Invalidity Contentions and    12/7/2020
                                        Accompanying Document Production by Sonos
                                   4
                                        Pat. L.R. 3‐1 and 3‐2. Disclosure of Asserted
                                        Claims and Infringement Contentions and              10/22/2020
                                   5
                                        Accompanying Document Production by Google
                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: October 15, 2020

                                  10                                                        ____________________________________
                                                                                             EDWARD M. CHEN
                                  11                                                         United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            2
